Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2020 has been entered.
 
Status of Claims
Responsive to the amendment filed 1 July 2020, claim 10 is amended.  Claims 10, 12-13 and 16-20 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 1 July 2020, new grounds of rejection are presented.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 10, 12-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2014/0298728 A1 (hereinafter “Keshavan”), in view of US 2013/0040065 A1 (hereinafter “Sato”).  
Regarding claim 10, Keshavan teaches a cemeted carbide (i.e., cermet) composition for a downhole tool (See title).  Keshavan teaches that the method of making the tool includes applying the cemented carbide material in layers, followed by bonding the layers (see SUMMARY).  
	More specifically, Keshavan teaches that a powder is granulated by a known method, such as spray drying (See [0052]-[0053]).  Keshavan teaches applying the granulated cemented carbide powder in a layer, followed by irradiating the powder with a laser (see [0054]).  
Keshavan teaches that the carbide composition is agglomerated by known means (see [0049] and [0052]-[0053]).  Keshavan teaches that the granulated carbide itself is then used to create a layer of material for the cross section of the part to be made (see [0054]).  Keshavan teaches that the laser is then applied to bond the material, and additional layers of the material are spread onto the building area (see [0054]-[0055]).  This is believed to meet the limitation of wherein at least 90% of the powder is secondary particles, as all of the powder material layer is the agglomerated particles.  
Keshevan does not describe that the particles are agglomerated and sintered.  Keshavan teaches that the carbide composition is granulated by known means (see [0049] and [0052]-[0053]), but does not describe sintering of the granulated powder to form a granulated sintered powder. 
 Sato teaches a granulated and sintered cermet powder (see Summary).  Sato teaches that the powder includes a binder that is cheaper than Co, but performs as well (see Effects of the Invention).  Sato teaches that the particles may be sintered and then classified to whatever size is needed following the sintering (see [0032]).  
It would have been obvious to one of ordinary skill in the art to have practiced the invention of Keshavan, and to have used the granulating and sintering method to form cermet powder of Sato, as 
Regarding claim 12, Keshavan teaches that the powder particles may have a size on the order of about 15 to about 170 microns (see [0053]).  The range taught by Keshavan overlaps the claimed range, establishing a prima facie case of obviousness for the whole range.  It would have been obvious to one of ordinary skill in the art at time of invention to have used a size in the range as claimed because Keshavan teaches the same utility over the whole range.  MPEP 2144.05.  
Regarding claims 13, Keshavan teaches that the powder may have size as low as 1 micron (See [0053]).  The skilled artisan would have recognized that to have made an agglomerated particle with average diameter as small as 1 micron, the primary particles would have to be much smaller. Alternatively, the size of such particles would have been optimized by the skilled artisan to obtain a desired grain size in the sintered product. Applicant is directed to MPEP 2144.05.

	Regarding claims 16-20, Keshavan does not teach the various properties such as compressive powder strength, angle of repose, mean roundness, or void spaces. However, Keshavan in view of Sato teaches the same particles, made by the same method, and sintered with the same laser beam.  The properties not disclosed by Keshavan would necessarily have been present in the particles of the prior art.   MPEP 2113.  In the alternative, the properties claimed would have flowed naturally from following the teachings of the prior art.  Keshavan teaches the same utility, using the same basic process and materials with overlapping scope.  When materials are used in the process of Keshavan that fall in the portion of that disclosure overlapping the claimed material, it is reasonable to believe that the properties generated would have been the same.  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are not persuasive.  
Applicant argues that Keshavan teaches only sintering the powder material after it is applied to the layer, rather than sintering the agglomerated material.  This argument is moot in view of new grounds of rejection.  Sato teaches a granulated and sintered powder.    
Applicant argues that Keshavan does not teach step IV of the claim 10, because Keshavan only teaches that the laser effects a bonding of a binder in the particles rather than the claimed “solidifying” of the particles.  Applicant cites paragraph [0054] of Keshavan.  This argument is not persuasive because Keshavan further teaches in the same paragraph cited by applicant, “The laser may also be capable of heating the layers 361, 362, 364, 365 to a temperature sufficient to sinter the carbide composition.”  Applicant’s argument lacks merit, because Keshavan literally teaches sintering in the portion cited previously.  
When all of the evidence is considered as a whole, the evidence of obviousness outweighs evidence of nonobviousness.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734